Case 1:20-cv-00891-EK-SJB Document 26-1 Filed 12/23/20 Page 1 of 7 PageID #: 111




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK

  ERICK DIAZ CRUZ,

                            Plaintiff,         20 CV 891 (EK) (SJB)

                -against-

  HENRY V. SANTANA, Officer of
  U.S. Immigration and Customs
  Enforcement,

                            Defendant.




                Plaintiff’s Memorandum of Law in Support of his
              Motion Seeking Adjustment of the Rule 16 Amendment
                                   Deadline




                            Elefterakis, Elefterakis & Panek
                               80 Pine Street, 38th Floor
                             New York, New York 10005




 December 23, 2020
Case 1:20-cv-00891-EK-SJB Document 26-1 Filed 12/23/20 Page 2 of 7 PageID #: 112




                                                  Table of Contents
 Preliminary Statement................................................................................................ 1
 Governing Standard ................................................................................................... 1
 Argument ................................................................................................................... 2
     The Amendment Deadline Should be Adjourned to April 20, 2021 ..................... 2
 Conclusion................................................................................................................. 5




                                                               i
Case 1:20-cv-00891-EK-SJB Document 26-1 Filed 12/23/20 Page 3 of 7 PageID #: 113




                                 Preliminary Statement

    If it should please the Court, plaintiff Erick Diaz Cruz respectfully seeks partial

 reconsideration of the Rule 16 Scheduling Order entered on December 15, 2020.

 Subsequent to the initial conference on December 11, 2020, the United States disclosed

 information to plaintiff that bears on plaintiff’s ability to comply with the amendment

 deadline as recently set by the Court.

    Plaintiff respectfully seeks adjustment of the amendment deadline to avoid severe

 and potentially dispositive prejudice that could result from premature amendment.

    To the extent the Court is disinclined to reconsider its prior decision, plaintiff

 respectfully requests, in the alternative, that the amendment deadline be adjusted under

 the good cause standard.

                                   Governing Standard

    Local Civil Rule 6.3 requires a party seeking reconsideration of a prior order to set

 forth “concisely the matters or controlling decisions which counsel believes the court

 has overlooked.” E.D.N.Y. Local Civil Rule 6.3. “As a general rule, motions for

 reconsideration are granted only if the moving party can point to some controlling

 decision or data ‘that might reasonably be expected to alter the conclusion reached by

 the court.’” De Oliveira v. Bessemer Trust Co., N.A., 09 CV 713 (PKC), 2010 WL

 2541230, *1 (S.D.N.Y. June 14, 2010) (quoting Shrader v. CSX Transp., Inc., 70 F.3d

 255, 257 (2d Cir. 1995)). “While a court may grant the motion ‘to correct a clear error
Case 1:20-cv-00891-EK-SJB Document 26-1 Filed 12/23/20 Page 4 of 7 PageID #: 114




 of law or prevent manifest injustice,’ a motion to reconsider should not be granted

 where the moving party seeks solely to revisit an issue already decided.” Id. (quoting

 Munafo v. Metro. Transp. Auth., 381 F.3d 99, 105 (2d Cir. 2004)).

    “Under Rule 16(b), a party may obtain a modification of the scheduling order only

 upon a showing of good cause. Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 243

 (2d Cir. 2007) (citation and internal quotation marks omitted). “[G]ood cause depends

 on the diligence of the moving party.” Id ((citation and internal quotation marks

 omitted).

                                       Argument

                         The Amendment Deadline Should be
                             Adjourned to April 20, 2021

    Under the Rule 16 scheduling order entered on December 15, 2020, plaintiff’s

 deadline to amend the complaint is set at January 29, 2021.

    As the Court may recall, the purpose of the contemplated amendment is to assert

 claims against the United States pursuant to the Federal Tort Claims Act (“FTCA”).

 However, in order to satisfy the jurisdictional requirements of the FTCA, plaintiff must

 exhaust administrative remedies before commencing litigation on that claim. See, e.g.,

 Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005)

 (“The FTCA requires that a claimant exhaust all administrative remedies before filing a

 complaint in federal court. This requirement is jurisdictional and cannot be waived”).



                                            2
Case 1:20-cv-00891-EK-SJB Document 26-1 Filed 12/23/20 Page 5 of 7 PageID #: 115




 If plaintiff were to file his FTCA claim and the Court were to later determine that

 plaintiff had failed to exhaust, his FTCA claim would be subject to dismissal. See, e.g.,

 McNeil v. United States, 508 U.S. 106, 113 (1993) (“The FTCA bars claimants from

 bringing suits in federal court until they have exhausted their administrative remedies.

 Because petitioner has failed to heed that clear statutory command, the District Court

 properly dismissed his suit.”).

    Further, in light of the FTCA judgment bar set forth in 28 U.S.C. § 2676, it could

 be argued that an adverse judgment on the FTCA claims would also extinguish

 plaintiff’s Bivens claims against defendant Santana. See Simmons v. Himmelreich, 136 S.

 Ct. 1843, 1846 (2016) (considering this argument).

    Against this backdrop and following the initial conference on December 11, 2020,

 the undersigned counsel spoke with Brian Boyd, Esq., in the Office of the Principal

 Legal Advisor at the U.S. Immigration and Customs Enforcement Agency (“ICE”), the

 attorney assigned to investigate plaintiff’s pending administrative claim.

    During the December 11th call, Mr. Boyd communicated that: 1) the government

 is actively investigating the circumstances surrounding plaintiff’s injuries, which,

 according to the assigned attorney, may or may not include a criminal investigation of

 the shooting incident (he did not know); 2) this investigation has inhibited Mr. Boyd

 from obtaining documents necessary to adjust plaintiff’s administrative claim or issue a



                                             3
Case 1:20-cv-00891-EK-SJB Document 26-1 Filed 12/23/20 Page 6 of 7 PageID #: 116




 denial letter; and 3) given plaintiff’s provision of supporting documentation at the

 government’s request on October 19, 2020, the government does not concede

 constructive denial of the administrative claim at this point.1,2

     Under the current schedule and assuming, as appears likely, that a denial letter will

 not be issued by January 29, 2021, plaintiff must decide between commencing his

 FTCA claim in a manner that could be deemed premature and jeopardize all of his

 claims or violating the scheduling order of this Honorable Court in the hope that he

 may later meet the heavy burden of establishing good cause to amend outside of the

 deadline.

     Particularly given the gravity of the claims at issue here and the potential prejudice

 that could befall Mr. Diaz Cruz, plaintiff respectfully submits that this recently-

 disclosed information provides good cause to adjust the January 29, 2021 amendment

 deadline.




 1
   Beginning upon the agency’s “notice of final denial of the claim,” plaintiff has six months within
 which to commence a lawsuit. 28 U.S.C. § 2401(b). “The failure of an agency to make final
 disposition of a claim within six months after it is filed shall, at the option of the claimant any time
 thereafter, be deemed a final denial of the claim for purposes of this section.” 28 U.S.C. § 2675(a).
 2
   If it should please the Court, plaintiff is setting forth these facts in this memorandum because Local
 Civil Rule 6.3 prohibits the filing of affidavits, except by Court direction. To the extent it would assist
 the Court’s determination of the instant motion, the undersigned respectfully requests leave to submit
 a declaration by counsel attesting to these facts.



                                                     4
Case 1:20-cv-00891-EK-SJB Document 26-1 Filed 12/23/20 Page 7 of 7 PageID #: 117




                                              Conclusion

     Accordingly, plaintiff respectfully requests that the Court amend the scheduling

 order to set the deadline for amendment of the pleadings at April 20, 2021, at which

 point constructive denial will have occurred under any analysis.3

 Dated:         December 23, 2020
                Briarcliff Manor, New York


                                                Elefterakis, Elefterakis & Panek



                                                _________________________
                                                Gabriel P. Harvis
                                                80 Pine Street, 38th Floor
                                                New York, New York 10005
                                                (212) 532-1116

                                                Attorneys for plaintiff




 3
   Plaintiff has conferred with counsel for defendant Santana and he does not oppose the instant request
 with the caveats that (i) if the administrative claim is denied the plaintiff should be required to seek
 leave to file his amended complaint by the earlier of 30 days after the denial, or 4/20/2021, and (ii)
 Mr. Santana reserves the right to oppose leave to amend if amendment is sought on any basis other
 than to add the United States as a party.


                                                    5
